Citation Nr: 1220670	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  00-13 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to nonservice-connected pension benefits.

2.  Entitlement to an initial evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to an effective date earlier than March 8, 2010, for the award of service connection for PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1984 to July 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 1998 and April 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The pension claim has been remanded on three occasions for reasons such as to provide the Veteran with a Board hearing, see January 2005 Board remand, and because it was inextricably intertwined with other issues on appeal, see April 2009 and January 2011 Board remands.  

In the January 2011 remand, the Board remanded the claim for entitlement to an initial evaluation in excess of 10 percent for PTSD due to the holding in Manlincon v. West, 12 Vet. App. 238 (1999).  Specifically, the RO had issued the April 2010 rating decision, which awarded service connection for PTSD and assigned a 10 percent evaluation, effective March 8, 2010, and the Veteran had submitted a notice of disagreement as to the evaluation assigned.  See October 2010 Motion for Certification from the Veteran.  The Board remanded the claim so the RO could issue a statement of the case.  See Manlincon, supra.  In November 2011, the RO issued a statement of the case addressing the claim for increase, and the Veteran perfected an appeal on this issue.  

The case has been returned to the Board for further appellate review. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Board regrets that another remand is necessary.  As noted above, following the April 2010 rating decision, wherein the RO granted service connection for PTSD and assigned a 10 percent evaluation, effective March 8, 2010, the Veteran submitted a notice of disagreement in October 2010, wherein he disagreed with the evaluation assigned.  However, in this statement, the Veteran also disagreed with the effective date assigned.  Specifically, the Veteran wrote the following, in part:

The appellant prays for this court to order that the appellant be given the higher 30% rating due to the overall length of the disability which never ended since the war, and all the back mon[e]tary compensation be made to the appellant for the past almost (2) decades in which the appellant suffered trem[e]ndously.... 

Id. on page 1 of 2 (emphasis added to show wording that expresses disagreement with effective date).  

A remand is required for the RO to issue a statement of the case to address the claim of entitlement to an effective date earlier than March 8, 2010, for the award of service connection for PTSD.

The assigned effective date will have a direct impact on the issues of entitlement to (1) an initial evaluation in excess of 10 percent for PTSD and (2) nonservice-connected pension benefits.  Therefore, the Board may not properly review these claims until the RO adjudicates the issue of entitlement to an earlier effective date for the award of PTSD.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should issue to the Veteran a statement of the case as to the claim of entitlement to an effective date earlier than March 8, 2010, for the award of service connection for PTSD.  The AMC/RO should advise the Veteran of the time period in which to perfect an appeal.  If, and only if, he perfects an appeal as to this matter, should the claim be returned to the Board for further consideration.

2.  Undertake any other development action that is deemed warranted, and re-adjudicate the issues of entitlement to (i) nonservice-connected pension benefits and (ii) an initial evaluation in excess of 10 percent for PTSD.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

